I dissent for reasons similar to those stated in my dissenting opinion in Judson Mfg. Co. v. Industrial Acc. Com.,ante, p. 300, [184 P. 1]. In my opinion the court in these decisions is creating a liability itself and is imposing on *Page 443 
the community and on employers a burden not contemplated or warranted either by the constitution or by the statute.
Melvin, J., concurred.
Rehearing denied.
Olney, J., Lennon, J., Wilbur, J., and Lawlor, J., concurred.
Angellotti, C. J., Shaw, J., and Melvin, J., dissented.